 1   MUSHKATEL, ROBBINS & BECKER, PLLC
     15249 N. 99th Avenue
 2   Sun City, Arizona 85351
     Telephone: (623) 889-0691
 3   Firm Email: Firm@phoenixlawteam.com
     Zachary Mushkatel (#023377)
 4   Laura Still (#026115)
     Attorney for Plaintiffs
 5
                                 UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF ARIZONA
 7
     Ngozi Mbegbu, individually as the             Case No. 2:16-cv-00424-DGC
 8   surviving spouse of decedent
     Balantine Mbegbu and on behalf of                  PLAINTIFFS’ MOTION IN
 9   decedent’s children Ogechukwu                       LIMINE TO LIMIT THE
     Amarachukwu Gloria Mbegbu and                  OPINIONS OF GARY M. VILKE, M.D.
10   C.C.E.M (a minor) as the statutory
     beneficiaries of Balantine Mbegbu;                (Assigned: Hon. David G. Campbell)
11   and as Personal Representative of the
     Estate of Balantine Mbegbu,
12
                                    Plaintiffs.
13    v.

14    City of Phoenix, et al.,

15                                 Defendants.

16
            Plaintiffs, by and through undersigned counsel, hereby move this Court to limit the
17
     opinions of Gary M. Vilke, M.D. Plaintiffs adopt the Statement of Facts Common to
18
     Motions in Limine to Limit the Defendants’ Experts as if set forth herein in full.
19
     I.     Dr. Vilke’s Report
20
            Defendants offer Dr. Gary M. Vilke to opine as to whether the restraining process
21
     or the TASER utilized by the various defendant officers caused or contributed to
22
     Balantine Mbegbu’s death. See Ex. 1, Def. Fifth Supp. Disc. Stmt. P. 27-28. Dr. Vilke’s
23

24

25
 1   report provides clear conclusions, but fails to specify any authority, methodology,

 2   particular experience or peer review studies utilized in reaching said conclusions. Said

 3   otherwise, he failed to demonstrate that his conclusions are the result of using experience,

 4   scientific methods and procedures, “and that those conclusions are not mere subjective

 5   beliefs of unsupported speculation.” Claar v. Burlington N. R. Co., 29 F.3d 499, 502 (9th

 6   Cir. 1994). As such, this Motion seeks to exclude the entirety of Dr. Vilke’s testimony or

 7   in the alternative, those portions applicable to compressive asphyxia and the TASER

 8   usage as a non-contributing cause of death.

 9   II.        Legal Standard and Argument

10         A.      Federal Rule of Evidence Rule 702

11              The proponent of expert testimony has the burden of establishing that the

12   admissibility requirements are met by a preponderance of the evidence. See Bourjaily v.

13   United States, 483 U.S. 171, 175 (1987). An expert’s report must provide the method,

14   facts, and experience relied upon in reaching a conclusion. Daubert v. Merrell Dow

15   Pharm., Inc., 509 U.S. 579, 592-593 (1993) (“Daubert I”). Federal Rules of Evidence

16   702 (“Fed. R. Evid.”) requires the Court to ensure that the evidence proffered by the

17   expert is relevant and reliable. Daubert I, 509 U.S. at 589. The trial court “must ensure

18   that the proposed expert testimony is ‘relevant to the task at hand,’ ... i.e., that it logically

19   advances a material aspect of the proposing party’s case.” Friend v. Time Mfg. Co., 422

20   F. Supp. 2d 1079, 1081 (D. Ariz. 2005), citing Daubert v. Merrell Dow Pham., Inc., 43

21   F.3d 1311, 1315 (9th Cir. 1995) (“Daubert II”). “[T]he standard for fit is higher than bare

22   relevance.” Friend, 422 F. Supp. 2d at 1081, citing In re Paoli R.R. Yard PCB Litig., 35

23   F.3d 717, 745 (3rd Cir. 1994).

24
                                                       2
25
 1          The expert report must be “a complete statement of all opinions” intended to be

 2   expressed at trial. See Federal Rules of Civil Procedure 26(a)(2(B)(i) (“Fed. R. Civ. P.”).

 3   This Court is required to engage in a “holistic” analysis of the expert’s testimony. See

 4   United States v. W.R. Grace, 504 F.3d 745, 762 (9th Cir. 2007). In doing so, the expert’s

 5   opinion testimony (report) must be reviewed for “overall sufficiency of the underlying

 6   facts and data, and the reliability of the methods, as well as the fit of the methods to the

 7   facts of the case.” W.R. Grace, 504 F.3d at 765. If a large analytical gap exists between

 8   the data and the opinion proffered, the trial court may properly exclude the testimony as

 9   unreliable. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997). Absent cited applicable

10   peer review and publication, the report must explain how the expert reached conclusions,

11   and the method must involve a scientific method practiced by, at a bare minimum, an

12   acknowledged minority of scientists in the area. See United States v. Rincon, 28 F.3d 921,

13   924 (9th Cir. 1994). Scientific expert testimony introduces special dangers to the fact-

14   finding process because it “can be both powerful and quite misleading because of the

15   difficulty in evaluating it.” Daubert I, 509 U.S. at 595. Therefore, federal judges must

16   exclude proffered scientific evidence under Fed. R. Evid. 702 unless they are convinced

17   that it speaks clearly and directly to an issue in dispute in the case, and that it will not

18   mislead the jury. Daubert II, 43 F.3d at 1321.

19          The report must be complete enough such that opposing counsel is not forced to

20   depose an expert in order to avoid ambush at trial; and moreover, the report must be

21   sufficiently complete so as to shorten or decrease the need for expert depositions and thus

22   to conserve resources. See Salgado by Salgado v. Gen. Motors Corp., 150 F.3d 735, 742

23   (7th Cir. 1998).

24
                                                      3
25
 1              […] an opposing party is not required to file a motion to compel or
                depose the expert in order to develop what her opinion is or the reasons
 2              for it. See Bonesmo v. Nemours Found., 253 F. Supp. 2d 801, 811 (D.
                Del. 2003); Net 2 Press, Inc. v. 58 Dix Ave. Corp., 266 F. Supp. 2d 146,
 3              160 (D. Me. 2003) (acknowledging plaintiff’s argument that defendants
                had other avenues available to them if they believed a discovery
 4              violation occurred, but this did not mean that defendants could not seek
                relief via a motion to strike); [Stephen D.] Easton, Attacking Adverse
 5              Experts [48] at 58–59 [(ABA Publishing 2008)] (“If you believe the
                report is deficient, you again have to make a decision from among
 6              several options. Your options include the following: Do nothing, and
                later filing a motion to exclude the adverse expert’s testimony, or a
 7              portion of it;” “If you receive a faulty expert witness report, sometimes
                the best option … is to do nothing at all for the time being, then file a
 8              motion later to exclude the expert’s testimony.”).

 9   In re Cent. European Indus. Dev. Co., 427 B.R. 149, 158–59 (Bankr. N.D. Cal. 2009)

10   Thus, Dr. Vilke’s report falls short of the Daubert standard.

11      B.      The Report Fails to Identify Bases for Conclusions

12           Dr. Vilke indicates that he was hired to opine on whether the restraining process or

13   the TASER ECD caused or contributed to Mr. Mbegbu’s death. See Ex. 2, Vilke Report

14   at COP_BM002035. This Motion focuses on Dr. Vilke’s opinions regarding the

15   restraining process. After a review of the facts in a light most favorable to the

16   Defendants, Dr. Vilke opines that the police conduct did not cause or contribute to the

17   death of Mr. Mbegbu. Id. Notably, Dr. Vilke isolates each act to determine if the act in

18   and of itself caused or contributed to Mr. Mbegbu’s death. He is silent as to whether the

19   officers’ cumulative conduct killed Mr. Mbegbu.

20           Dr. Vilke concludes:

21              Given that Mr. Mbegbu was alive and resisting before, during and after
                the hand-cuffing, and that the cardiac arrest occurred suddenly later in
22              time with only a minimal amount of weight being placed for a short
                period, the effort to restrain and handcuff him did not cause asphyxia.
23

24
                                                    4
25
 1   Id. at COP_BM002043 & COP_BM002040.

 2   Numerous inexplicable assumptions are embedded in this broad statement. Despite

 3   failing to identify a time of death or onset of cardiac arrest, Dr. Vilke presumes to know

 4   the precise moment of Mr. Mbegbu’s death for purposes of drawing his conclusions. Dr.

 5   Vilke did not witness the officers on top of Mr. Mbegbu, yet presumes that Mr. Mbegbu

 6   was “resisting” rather than struggling to breath. Id. at COP_BM002043. Dr. Vilke labels

 7   the cumulative weight of the officers as “minimal” absent any calculation of the weight

 8   force or its duration. Id.

 9          These presumptions are crucial to a Daubert analysis. If some methodology or

10   basis for these presumptions was offered, Daubert could theoretically be satisfied,

11   however, no such methodology is identified in the report. Rather, Dr. Vilke never

12   calculated the total weight that he dismissively labels as “minimal.” Id. Dr. Vilke’s sole

13   reference to any study or basis for his conclusion was this solitary statement: “Research

14   using up to 220lbs. of weight on a subject’s back has not shown to cause physiologic

15   changes.” Id. The “research” is not cited. The setting, age of subjects, duration of the

16   weight, circumstances surrounding the weight application, pre-existing health conditions

17   of the subjects, and manner that the weight was applied is not described or explained. Id.

18   Under circumstances such as these, when a large analytical gap exists between the data

19   and the opinion proffered, the trial court may properly exclude the testimony as

20   unreliable. General Elec. Co., 522 U.S. at 146.

21          Dr. Vilke opines that the cardiac arrest “occurred suddenly later in time” after the

22   arrest. Ex. 2 at COP_BM002043. This is a medical conclusion for which no support is

23   offered. The “struggle” was Mr. Mbegbu dying while officers continued to place

24
                                                   5
25
 1   hundreds of pounds of body weight for several minutes upon Mr. Mbegbu. Yet, despite

 2   the fact that neither dialogue nor vitals monitoring occurred during the “struggle,” Dr.

 3   Vilke casually concludes that Mr. Mbegbu suffered cardiac arrest “suddenly later in

 4   time.” This is a loaded and vague remark void of factual support, methodological

 5   principles or explanation.

 6          Dr. Vilke stated that, “[T]he actual time of struggle to get the handcuffs was not

 7   long enough to cause asphyxiation in and of itself.” Id. Dr. Vilke never identifies the

 8   range of time necessary to cause asphyxiation. He never addresses whether this range

 9   varies upon the setting or the subject’s biomedical markers. He never provides an

10   estimated time during which pressure was placed upon Mr. Mbegbu. An expert’s report

11   must provide the method, facts and experience relied upon in reaching a conclusion.

12   Daubert I, 509 U.S. at 592-593. As the United States Supreme Court made clear,

13   “conclusions and methodology are not entirely distinct from one another” and nothing

14   “requires a district court to admit opinion evidence that is connected to existing data only

15   by the ipse dixit of the expert.” General Elec. Co., 522 U.S. at 146. Dr. Vilke’s report and

16   opinion constitute exactly what these principles aspire to sequester from a jury’s

17   consideration.

18          Dr. Vilke recites purported facts regarding the technical aspects of a TASER X2

19   ECD but fails to provide support for the claimed information. Id. at COP_BM002044. Dr.

20   Vilke reports the lack of adverse cardiac reaction to TASER ECD in “[M]ore than 1.5

21   million volunteer subjects,” but does not provide the basis for his claim. Id. Dr. Vilke sets

22   forth five (5) elements required to consider the possibility that a TASER ECD caused

23   cardiac arrest without detailing the source for any of the five (5) elements. Id. at

24
                                                    6
25
 1   COP_BM002045. Dr. Vilke then casually dismisses the possibility that the TASER ECD

 2   caused cardiac arrest in Mr. Mbegbu by stating that “the majority of these facts are not

 3   present.” Id. As with the other facts and analysis of the TASER ECD, the report is devoid

 4   of citations to methods or experience Dr. Vilke relied upon to determine the five (5)

 5   elements, the facts he considered, and the analysis behind the opinion that the TASER

 6   ECD did not contribute to Mr. Mbegbu’s cardiac arrest and death. Id. at

 7   COP_BM002045. The report’s discussion of the correlation between the Defendant

 8   officers’ use of a TASER ECD and Mr. Mbegbu’s cardiac arrest and death fails the

 9   Daubert standard. Due to the large analytical gap between the unsupported data and the

10   opinion/conclusion offered in the report, the Court may exclude Dr. Vilke’s testimony on

11   the TASER ECD as unreliable. General Elec. Co., 522 U.S. at 146.

12   III.   Conclusion

13          Dr. Vilke’s report comprises of a collection of unsupported conclusions and

14   opinions in violation of Fed. R. Civ. P. 26, Fed. R. Evid. 702, and Daubert. Dr. Vilke’s

15   baseless opinions are not accompanied by the required disclosure of the experience,

16   scientific methods and procedures upon which the opinions are founded. Dr. Vilke’s

17   report relies upon unsubstantiated assumptions and is essentially an assortment of “mere

18   subjective beliefs of unsupported speculation.” Claar, 29 F.3d at 502. The obvious

19   deviation from the long-held requirements of Fed. R. Civ. P. 26, Fed. R. Evid. 702, and

20   Daubert warrant the preclusion at trial of Dr. Vilke, his report, and his opinions in their

21   entireties. At a minimum, Dr. Vilke’s opinions and the portions of his report pertaining

22   to compressive asphyxia and the TASER usage as a non-contributing cause of Mr.

23   Mbegbu’s death should be precluded at trial.

24
                                                    7
25
 1          Furthermore, a Daubert hearing on Dr. Vilke’s report and anticipated trial

 2   testimony is inappropriate if the purpose is intended to permit the subject witness, Dr.

 3   Vilke, to disclose his previously unknown methodology in the waning months before

 4   trial. Defendants may suggest that Plaintiffs could have utilized written discovery to

 5   ferret out omissions to cure the deficiencies identified herein. Plaintiffs request the Court

 6   to take preemptive notice that when the Court graciously reopened disclosure, written

 7   discovery was not a discovery tool made available. Because no duty exists upon Plaintiffs

 8   to depose Dr. Vilke (Salgado, In re Cent. European Indus. Dev. Co., Bonesmo, Net 2

 9   Press, Inc., and Easton, Attacking Adverse Experts) and written discovery was not an

10   option available to Plaintiffs, Defendants’ failure to conform to and satisfy the

11   requirements of Fed. R. Civ. P. 26 should not be curable via a Daubert hearing. Providing

12   Defendants an opportunity to ignore the clear requirements to Fed. R. Civ. P. 26 for more

13   than two (2) years and permit an eleventh (11th) hour remedy would be deeply

14   prejudicial to Plaintiffs.

15          WHEREFORE, Plaintiffs respectfully request the Court to issue an Order:

16          A.      Granting Plaintiffs’ Motion in Limine to Limit the Opinions of Gary M.

17   Vilke, M.D.

18          B.      Finding that the report prepared by Gary M. Vilke, M.D. fails to meet the

19   requirements of Fed. R. Civ. P. 26, Fed. R. Evid. 702, and Daubert.

20          C.      Precluding the inclusion of the report prepared by Gary M. Vilke, M.D.

21   from admission at trial.

22          D.      Precluding testimony regarding the report prepared by Gary M. Vilke, M.D.

23   from being offered at trial.

24
                                                    8
25
 1         E.       Precluding Gary M. Vilke, M.D. from testifying at trial.

 2         F.       In the alternative, finding the portion(s) of the report prepared by Gary M.

 3   Vilke, M.D. regarding compressive asphyxia in relation to Balantine Mbegbu’s death

 4   fails to meet the requirements of Fed. R. Civ. P. 26, Fed. R. Evid. 702, and Daubert.

 5         G.       In the alternative, precluding the inclusion of the portion(s) of the report

 6   prepared by Gary M. Vilke, M.D. regarding compressive asphyxia in relation to

 7   Balantine Mbegbu’s death from admission at trial.

 8         H.       In the alternative, precluding testimony regarding the portion(s) of the

 9   report prepared by Gary M. Vilke, M.D. regarding compressive asphyxia in relation to

10   Balantine Mbegbu’s death from being offered at trial.

11         I.       In the alternative, precluding Gary M. Vilke, M.D. from testifying at trial

12   regarding his opinion and/or the basis of his opinion regarding compressive asphyxia in

13   relation to Balantine Mbegbu’s death.

14         J.       In the alternative, finding the portion(s) of the report prepared by Gary M.

15   Vilke, M.D. regarding the TASER usage as a non-contributing cause of Balantine

16   Mbegbu’s death fails to meet the requirements of Fed. R. Civ. P. 26, Fed. R. Evid. 702,

17   and Daubert.

18         K.       In the alternative, precluding the inclusion of the portion(s) of the report

19   prepared by Gary M. Vilke, M.D. regarding the TASER usage as a non-contributing

20   cause of Balantine Mbegbu’s death from admission at trial.

21         L.       In the alternative, precluding testimony regarding the portion(s) of the

22   report prepared by Gary M. Vilke, M.D. regarding the TASER usage as a non-

23   contributing cause of Balantine Mbegbu’s death from being offered at trial.

24
                                                    9
25
 1          M.     In the alternative, precluding Gary M. Vilke, M.D. from testifying at trial

 2   regarding his opinion and/or the basis of his opinion regarding the TASER usage as a

 3   non-contributing cause of Balantine Mbegbu’s death.

 4          N.     Granting such other and further relief as the Court may deem just and

 5   necessary.

 6
            RESPECTFULLY SUBMITTED THIS 15th day of February, 2019.
 7

 8                                             MUSHKATEL, ROBBINS & BECKER, PLLC

 9
                                               By: //s// Zachary Mushkatel
10                                                  Zachary Mushkatel
                                                    Laura Still
11                                                  Attorneys for Plaintiffs

12

13                                CERTIFICATE OF SERVICE

14          I hereby certify that on the 15th day of February 2019, I electronically transmitted
     the attached document to the Clerk’s Office using the CM/ECF System for filing and
15   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

16          Christina Gail Retts
            cretts@wienekelawgroup.com
17
           I hereby certify that on this same date, I served the attached document by U.S.
18   Mail, postage prepaid, on the following, who is not a registered participant of the
     CM/ECF System:
19

20

21
     By: //s// Nicole Roberson
22

23

24
                                                   10
25
